CLIFTON, Circuit Judge,
dissenting.
I agree that the proper standard is whether the officers’ actions were objectively reasonable, not whether the Defendants involved did, in fact, mistake Plaintiff for her daughter. I disagree with my colleagues’ conclusion on that issue, however, and thus respectfully dissent.
The primary subject of the investigation was Ilya Adamidov, Plaintiffs grandson. The officers had probable cause to arrest Ilya and also had probable cause to arrest Ilya’s mother (and Plaintiffs daughter), Revekka Adamidov. Nothing in the record indicates that the officers knew that Ilya’s grandmother (Plaintiff) was in the picture, let alone that they knew the respective ages of Revekka and Plaintiff. In the context of this case, therefore, the proper question is whether it was objectively reasonable for the arresting officers to believe that Plaintiff could have been Ilya’s mother.
When Plaintiff was arrested, she was in a vehicle with Ilya, which was leaving Revekka’s residence. The arresting officers suspected that Ilya and Revekka would be fleeing together and were unaware of any older woman that Ilya was associated with other than Revekka. It was not implausible for the officers to conclude that the other person found in the vehicle, an older woman who spoke in Russian, was Revekka, especially given that the stop and subsequent arrest occurred under tension-filled and urgent circumstances. Consequently, it was not objectively unreasonable for Defendants to fail to realize that Plaintiff might have been too old to be Ilya’s mother. See, e.g., Dean v. Worcester, 924 F.2d 364 (1st Cir.1991) (concluding that in a case of mistaken identity, it was not objectively unreasonable for the police to arrest plaintiff because plaintiff shared similar characteristics to the suspect for whom the police were searching, plaintiff was arrested near the residence where the suspect was known to be, and the arrest occurred during tension-filled and urgent circumstances). That Plaintiff identified herself by her own name and denied being Revekka and that Ilya called her his grandmother rather than his mother were not assertions which the officers were required to accept as true under the circumstances.
My review of the record does not indicate the existence of any genuine issue of material fact concerning the objective reasonableness of Plaintiffs arrest. Thus, I conclude that the denial of Defendants’ motion for summary judgment should be reversed.